Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant's request for entry into AFCP 2.0 filed on 07/27/2021 is acknowledged, but is denied, because while conducting a new search, following prior art references can be used in combination with other known references to read on the newly claimed limitations. 
Ouchi et al. (US 2016/0301515) teaches a mobile station receiving first information and second information relating to channel state information subframe set, in which when the uplink power control parameters containing pathloss coefficient provided via higher signaling have changed, the processor performed a re-set of the accumulated value (See Ouchi: [0291]; [0299]; [0312]-[314]). 
Ouchi et al. (US 2016/0135147) teaches method for controlling physical uplink shared channel transmission power using first parameter and second parameter setting in the subframe set, in which the accumulation of TPC command values are re-set when the path loss in the TPC command in the subframe set have changed (See Ouchi: [0218]-[0219]; [0280]-[0282]).
Matsumura et al. (US Pub. 2019/0150098) teaches a user terminal measuring downlink signal and transmitting TPC commands via uplink to control the DL data transmission of the base station. The accumulated value of TPC command values (See Matsumura: [0057]-[0061]; [0074]-[0078])
A response to initiate another amendment cannot be completed within the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot AFCP 2.0 practice. 

/Paul P Tran/
Examiner, AU-2649
Date: 08/04/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649